Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 8, 11, 15, 27, 32, 33, 95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seroka et al. US 2005/0238426 in view of Putnam US 2014/0157691.  Seroka et al. disclose a multipurpose tactile warning panel apparatus for placement into or on commercial plazas, sidewalks and patios [0004].  The tactile warning panel comprising:
A surface tactile panel (12) having a planar surface and a plurality of distinct spatially 
raised, 3D features arranged in a pattern to be detected by blind people.  [0034].
At least one subsurface enclosure (4).  Figs. 1, 5-7
One or more electronic equipment, such as an electrical fixture or solar panel.  [0033].
What Seroka et al. do not disclose is heating the warning panel apparatus to melt snow or ice.  However, Putnam teaches a multipurpose paving panel apparatus (176) having a surface tactile panel (178/184), [0003], one or more subsurface enclosures (138, 141, 198) associated with electronic equipment (190-194, 206, 208) and heating elements (186).  See Figs. 24-29; [99-103].  Wherein the heating elements can be a solar collector, a geothermal pump, including closed/earth loop fluid systems.  [104, 123-124].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving panel of Seroka et al. with the geothermal heating system taught by Putnam in order to increase safety.
	
With respect to claim 8 Putnam teaches the heat pump or exchanger is internal to the one or more subsurface enclosures, as shown at (316-324) Fig. 35A.  

With respect to claims 11, 15 Seroka et al. disclose masonry paving units, usually made out of concrete and may support loads greater than 8,000psi.  [0004].

With respect to claims 27 Seroka et al. disclose the pedestrian walkway has a ground surface substrate and the load bearing surface tactile panel (12) is seated in a frame (2) that is installed in said ground surface substrate.  [0004-0007]; Fig. 6.

With respect to claims 32, 33 Seroka et al. disclose there can be additional subsurface enclosures (4) can receive an illumination unit (8) or inlay units (6, 14) made of differing types of material.  [0032-33]. Figs. 5-7.  What Seroka et al. do not disclose is positioning one or more subsurface enclosures beneath the load bearing surface tactile panels (12).  However, Putnam teaches it is known to position a plurality of subsurface enclosures (48, 68, 128-132, 138, 198, 220, 326, 326, 390) that are below and adjacent the load bearing surface tactile panel (176).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
provide the multipurpose paving panel of Seroka et al. with additional subsurface enclosures in order to provide for ballast stones and/or a thermostat controller for controlling activation and deactivation of the heating system as taught by Putnam.


5. 	Claim(s) 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seroka et al. US 2005/0238426 in view of Putnam US 2014/0157691 as put forth with respect to claim 1 and further in view of Sylvester US 2015/0010354.  Seroka et al. in view of Takano et al. disclose a multipurpose tactile warning panel apparatus for placement into or on commercial plazas, sidewalks and patios [0004]. The panel apparatus including electronic equipment and a geothermal heating system for melting ice and snow from the apparatus.  What Seroka et al. in view of Putnam do not disclose is whether or not the apparatus is made from a material that allow RF propagation and transmission.  However, Sylvester teaches a removable and serviceable paving apparatus including an access port for providing embedded sensor networks configured to generate data regarding vehicle presence, traffic patterns, void development, water intrusion, chloride concentration, power metering, charging generation and scavenging or other such functions.  [0030-32].  Wherein the body of the paving block can be geopolymer, plastic, foamed concrete, pervious concrete or other similar material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the panel apparatus of Seroka et al. in view of Putnam from plastic, foamed concrete or pervious concrete, as taught by 
Sylvester in order to permit remote control of said heating system.

6.	Claim(s) 1, 4, 5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seroka et al. US 2005/0238426 in view of Takano et al. US 2013/0058716.  Seroka et al. disclose a multipurpose tactile warning panel apparatus for placement into 
or on commercial plazas, sidewalks and patios [0004].  
The tactile warning panel comprising:
A surface tactile panel (12) having a planar surface and a plurality of distinct spatially 
raised, 3D features arranged in a pattern to be detected by blind people.  [0034].
At least one subsurface enclosure (4).  Figs. 1, 5-7
One or more electronic equipment, such as an electrical fixture or solar panel.  [0033].
What Seroka et al. do not disclose is heating the warning panel apparatus to melt snow or ice.  However, Takano et al. teaches an open loop geothermal piping system that can receive solar power from a plurality of solar collectors positioned along a roadway to power heat pumps and/or heat exchangers positioned external to the paving block (3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the paving panel of Seroka et al. with the geothermal heating system taught by Takano et al. in order to increase safety.

7. 	Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seroka et al. US 2005/0238426 in view of Takano et al. US 2013/0058716 as applied to claim 1 above, and further in view of Wiggs US 2011/0209848.  Seroka et al. in view of Takano et al. disclose a tactile warning panel assembly including a geothermal heating system to melt snow and ice from the assembly.  But do not disclose the use of grout 
with the geothermal piping system.  However, Wiggs teaches “subsurface conductive heat transfer is typically effected by subsurface metal heat exchange tubing placed within ground and/or water and/or a heat conductive grout fill material in open loop systems.  [0032-33].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the geothermal heating system of Seroka et al. in view of Takano et al. with high conductivity grout as taught by Wiggs in order to maximize heat exchange efficiency.

Allowable Subject Matter
8. 	Claims 81, 84, 95, 96 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding 

is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				08/11/2022